411




     OFFICE   OF THE AlTORNEY       GENERAL    OF TEXAS
                           AUSTIN




Hon. R. A. Hodgo
County Auditor
w1111ams0n county
Georg*tawn,TIxa6
Dear Sin
                       Opinion Re. o-so
                       Rel Does thr la
                           of the Road




                                               of your letter or
noent~ date r*que                             hi8 department on the
abov;efstate4quest


                                      Red     and Rriuge com-
                                     Cloenma Pea8 vvhioh
                                     iP(~sConmen hil,  bo-
                                      Preoinat 4008 the
                                     at a Regular sen~ion
                                     or may it br lr@U




                        dietributlon of tams     en4 lioanae
                     r I ehall be ~p2Wss4 to have row opia-

           The County Road an4 Bidgo      Fund propsr iL 4mfve4
from two eouroa81 County taxeD and automobil regi6tretion
fecm.
&on. IL A. Bodg~, Page &


          AS for that portion of the County Road and Bridge
mnd ccnsistingof aounty taxes, Artiole 6940, Reriaed Civil
Statute8, provides:
           Vbe commissiunare*oourt ahall sea that the
    road r:rxl bridge fund of their county is ju4iaious-
    ly and er,uitebly  expended on the roads and bridges
    of their county, and, aa nearly as the condition
    and the necaeoltyof'the road8 will permit, it will
    be expended in eaah county aosmlesfoner~8pmalhet
    in proportionto the mount oollaetad in auoh pra-
    cinct.    Koney use4 in builalng pexmansnt roads
    ahall first be 1~34 only on iirat or seaand-ola8a
    roads, an4 on those which rhall hare the right of
    way turnlshadfree of dolt to make am 8traight a
    roab as Is praotloableand hariagthe qeateat bomas
    ‘orfwed by the altleons of money, labor 00 other
    property."
            Dispwition of that portion of the Od'ty Road aad
Bridge IFun&consistingof autcmobila rsgirtratloa;.ioa8 $8
governed by Seotion 10 of Artiale 6698a, Vernon's'CIvilAaao-
tated Statutes, the pertinant  proviefon of emld motion reads
as follewnr
          T!one of the mohl~a so plaeml to the aradit
    of the Road aail Rrldge Fund at a soimty shall be
    used to pay the salary or aclrpeamt~on        of any
    County Jwlgs or County Cmb#i~a@r,          but all Or
    6aid mrmimv oh811 be used for the aanstsuotionaltd
    neiatehanaoof bt8ral roads in suoh aouaty under
    the supenlsioa of the County Angineas,          If thmro    '
    be one, and f? there ir no mmh l      giltoer:, then'tha
    County Cozmisslonem* Coart ehall ha9a av&hority
    to tmmmfmd  the servioos   of the Di*l*ion     ItngFnesr
    of the State Highway Dapartmtvnt    for th?,pvirpo80     of
    rrupenlsingthe acnstrnationmd eumiyiag of
    latsral roads in their reopeotive oounties. All
    funds allooatsd to the oowltisr by the prcniaionr
    of thla kot (iirtloles   8658a-1 to 669Sa-14)vmy be
    used by the oouatlss in the payment of obligations,
    if any, lsaued an4 incurred in the aonetrustionor
    the improvementof all reada, inaludlng State Rlgh-
    ways of euoh aouatisa end oletriato thsmfbinior
    Eon.    Ii.    A. BObgdB, Fags 8



            ths improvaaentof the roads aomprleiagthe County
            EonadSysteull.~
                     Article B?)M, Vernon~~ Ciril &inotat*d Btatutaa,
    provl4sa        eat:
                 *lVo aountp tax ahall,bi laviad axaopt at a
            regular term of the mint,   and when all membora
            oi     a&U   oourt   arq premnt.’

                     irtlole     sSrL8, Vernoa*a Civil hmotatad   etduwa,
    read8     aa    followaa
                   lTh8 rqular t8ma o? the eomlaaiono~#~
            aoust shall be ao~~&onoadand ba hold at the @aurt
            kouae oa tha 88atmd !EonQara? saoh month through-
            out the mar and my oontfaw     in aaaaion ODO W&J
            prari4ed   the smut nerd not hold mom than em
            a~+rfon aaoh qwrter   ii the bwuinoaa 0r the aoort
            daea not %mkkd a aseaion. m       aaaalon mar ad-
            jcmra at a4 ttu tilebuai8msa     0r tha'oourt f8
            diapoaad of. iQaoia1 torlp may ba aallad by the
            oounty jmtgo OP thraa af the ~ooaelsaioaar8,  aad
            rnr oontlntae in aoaaion urti1 lb buabena ~38oom-
            plet&*
I             T!hoditiai#n Of the Rope ad Ebrit6.Fund ad tb
    lufmobila Liaenae laaa uhioh ara plaoed in th8 Baad ad &id&a
    Fund doe8 mt invol~s tha lm'giag at a tax by tha 8~~Iaalow~a*
    6ourt, but Is merely a dlatributionof tax+a 5114 liaoaaa iaaL,
    Thaaa atatute8 do not reqtirs the 'di~iaionand 41at+ibut¶oa~of
1,. tha Road and Erl4ge fua4 ta be mada at a regialtir term 6f t&o
    e0w-t.  !Phere~ore,you are respaathrll~adviaa4 that It la the
    opinion cf thla depertmnt that the dirlsion    cf t~hoFad and
    EriAge Fua% as between the various oommisaiowra~     preainata
    r&g be dons either at a radular tsw cw a rpeaialtorr of the
    oourt.
               Our opiaioa Ro. G-1091, airwsa~a the dlatributicm
    .or aouaty fund8 derived frum autcrrebih rq$istratioa toes.
                                                               I,_ _.~.
                                                                          414


HOHe H. A. Elodees, Page 4



We are enaloefng herswlth a aopy of said @pinion for your In-
foneetfan and convenience.

                                                          *-




                                                                  COMMIl-EE